WARD, Judge,
concurring.
I concur with the majority’s reversal of the Trial Court judgment, agreeing with Judge Redmann’s observation that if there was indeed unreasonable conduct, it was on the part of the sheriffs department and constituted an effective superseding cause.
Additionally, I believe the dissenting opinions’ reliance on the rule of Canter v. Koehring is unwarranted. The record shows that Judge Ortique did not allow contemporaneous objections to his eviden-*150tiary rulings, but rather required counsel to present all objections after the close of the evidence. Furthermore, the defense was prevented by in camera rulings from presenting or proffering evidence relevant to its case. To my mind, such procedures result in a trial record and a jury verdict which deserve little deference.